Mr. Justice Robb
delivered the opinion of the Court:
Is this Taxicab Company an agency “for public use for the conveyance of persons or property within the District of Columbia for hire ? ” If it is, the law clothes the .Public Utilities Commission with jurisdiction to control and regulate its rates and service in the public interest. The contention is made that it is merely doing “a private livery business,” and hence that it is not within the purview of this statute. In support of this contention it is said that the company does not carry all persons indiscriminately; that the vehicle employed in a particular service is for the exclusive use of the passenger or passengers carried; that the company does not solicit patronage on the public streets, and that the service rendered at the Union Station is “a private service under the complete control of the Washington Terminal Company.”
In the exercise of the power of governmental regulation “it has been customary in England from time immemorial, and in this country from its first colonization, to regulate ferries, common carriers, hackmen, bakers, millers, wharfingers, innkeepers, etc., and in doing so to fix a maximum of charge to be made for services rendered, accommodations furnished, and articles sold.” Munn v. Illinois, 94 U. S. 113, 125, 24 L. ed. 77, 84. The word “taxicab” has come into use as aptly descriptive of a *124cab operated by motor power, electricity, or other artificial means, and it has been held to be included in the class of common carriers. Lynch v. Robert P. Murphy Hotel Co. 112 N. Y. Supp. 915; Donnelly v. Philadelphia & R. R. Co. 53 Pa. Super. Ct. 78. In the brief of counsel for appellant taxicabs are described as “vehicles equipped with a mechanical device which registers the distance traveled and the charge therefor.” The name, therefore, by which appellant has chosen to be known, implies that it is engaged in a public, and not a private, business, and the vehicles which it employs in carrying on that business are of such known character as to invite public patronage general^. Moreover, .this Taxicab Company, through its advertisements, holds itself out as an agency for priblic use, for it invites patronage indiscriminately. Whether, after having invited the public generally to apply, it has in some instances arbitrarily chosen whom it would serve, the character of its business has not been changed. Lloyd v. Haugh & K. Storage & Transfer Co. 223 Pa. 148, 21 L.R.A.(N.S.) 188, 72 Atl. 516. As to its service at the Union Station, there is no pretense that it does otherwise than serve, as under its contract and public duty it is required to do, all persons using that station. It is of no consequence that it does not solicit business upon the streets of the city, since it is not necessary to justify regulation of a business that it be of a monopolistic character. Brass v. North Dakota, 153 U. S. 391, 38 L. ed. 757, 4 Inters. Com. Rep. 670, 14 Sup. Ct. Rep. 857; German Alliance Ins. Co. v. Kansas, 233 U. S. 389, 410, 58 L. ed. 1011, 1021, L.R.A. 1915C, 1189, 34 Sup. Ct. Rep. 612. It may be suggested, however, that if a service extending over three or four city blocks was required, time could be saved by telephoning for a taxicab, even although a horse-drawn vehicle stood at the curb. This probably is the real reason why it is not deemed necessary to solicit business on the streets. Nor does it matter that a passenger is given that for which he pays, the exclusive use of a vehicle for the trip. One engaging the use of a moving van to move his household goods is entitled to its exclusive use, but the proprietor nevertheless is a common carrier if he holds *125himself out as a mover of goods for the general public. Lloyd v. Haugh & K. Storage & Transfer Co. supra ; Lawson v. Judge of Recorder's Ct. (Lawson v. Connolly) 175 Mich. 375, 45 L.R.A.(N.S.) 1152, 141 N. W. 623. It is a matter of general knowledge that the trolley car, the elevated railway, the subway, the herdie, and the taxicab have wrought a radical change in urban travel. Each serves a particular public purpose, and each, to a marked degree, affects the public. This was so well known to Congress that it employed the comprehensive language found in the act under consideration. If the business of insurance is so far affected with a public interest as to justify legislative regulation, and the ¡Supreme Court has ruled that it is (German Alliance Ins. Co. v. Kansas, 233 U. S. 389, 58 L. ed. 1011, L.R.A. 1915C, 1189, 34 Sup. Ct. Rep. 612), surely the business of this Taxicab Company is affected with a like interest. We think the company is a common carrier within the scope, intent, and meaning of flic public utilities act. Its business is public;, and not private, and that business should be and is subject to reasonable regulation for the benefit of the public.
In appellant’s amended bill it is averred that the Commission has failed to assume jurisdiction over others engaged in the same character of business, and it is here contended that “if the act is to be construed as permitting the Commission to single out the appellant company for regulation and control from among others of the same class, it is unconstitutional and void.” In the agreed statement of the case it is conceded by the Utilities Commission that it has not assumed jurisdiction over certain public hackmen and automobile livery concerns “for the reason that the Commission did not consider that they did business sufficiently large to come within the meaning of the public utilities act as construed by said Commission.”
The act does not confer upon the Commission arbitrary power. It defines a common carrier, and all answering the terms of that description are within the purview of the act. Whether or not the Commission has erred in a given case has no bearing *126upon the question here involved. In other words, the quéstion here is whether the appellant, and not some other corporation, is a common carrier. Yick Wo v. Hopkins, 118 U. S. 356, 30 L. ed. 220, 6 Sup. Ct. Rep. 1064, cited by appellant, involved the constitutionality of a municipal ordinance to regulate the carrying on of public laundries within the limits of a municipality, and which conferred upon the municipal authorities arbitrary power to give or withhold consent as to persons or places without regard to the competency of the persons applying or the propriety of the place selected for the carrying on of the business. In the present case, as above suggested, all falling within the defined class, without exception, are brought within the scope of the act. There is, therefore, no room for the exercise of arbitrary power by the Commission.
Decree affirmed, with costs. Affirmed.
An appeal by the appellant to the Supreme Court of the United States was allowed February 5, 1915.